   Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 1 of 39




                  20 Civ. 06274 (LAK)
                     United States District Court

                                for the
                    Southern District of New York



                 IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


          PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                             —against—
          SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
         ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



          APPENDIX TO BRIEF FOR THE APPELLANTS


                Volume XIII- A3113-A3150
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 2 of 39




                                                                           JX 003
                                                                    LaMonica v. Tilton, et al., 18-1021-smb



                             A3113
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 3 of 39




                             A3114
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 4 of 39




                             A3115
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 5 of 39




                             A3116
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 6 of 39




                             A3117
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 7 of 39




                             A3118
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 8 of 39




                             A3119
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 9 of 39




                             A3120
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 10 of 39




                              A3121
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 11 of 39




                              A3122
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 12 of 39




                              A3123
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 13 of 39




                              A3124
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 14 of 39




                              A3125
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 15 of 39




                              A3126
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 16 of 39




                              A3127
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 17 of 39




                              A3128
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 18 of 39




                              A3129
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 19 of 39




                              A3130
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 20 of 39




                              A3131
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 21 of 39




                              A3132
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 22 of 39




                              A3133
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 23 of 39




                              A3134
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 24 of 39




                              A3135
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 25 of 39




                              A3136
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 26 of 39




                              A3137
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 27 of 39




                              A3138
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 28 of 39




                              A3139
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 29 of 39




                              A3140
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 30 of 39




                              A3141
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 31 of 39




                              A3142
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 32 of 39




                              A3143
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 33 of 39




                              A3144
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 34 of 39




                                                                        JX 008
                              A3145                              LaMonica v. Tilton, et al., 18-1021-smb
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 35 of 39




                              A3146
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 36 of 39




                              A3147
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 37 of 39




                                                                        JX 010
                                                                 LaMonica v. Tilton, et al., 18-1021-smb




                              A3148
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 38 of 39




                              A3149
Case 1:20-cv-06274-LAK Document 11-13 Filed 09/30/20 Page 39 of 39




                              A3150
